Citation Nr: 1635074	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1973 to July 1977, and in the U.S. Air Force from December 1990 to May 1991, and September 2001 to October 2001.  From 1981 to 2009, the Veteran had several periods of active duty for training (ADT) and inactive duty for training (IDT) in the Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is shown to be etiologically related to an injury during his active service and periods of ADT and IDT.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is shown to be etiologically related to an injury during his active service and periods of ADT and IDT.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he has bilateral hearing loss and tinnitus as a result hazardous noise exposure from all of his service spanning from 1973 to 2009 as an aircraft mechanic.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally should show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty for training (ADT), and for injuries incurred in or aggravated by inactive duty for training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, operates to establish when a hearing loss disability can be service connected.  See id. at 159.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A March 2012 VA examination report reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
15
15
20
50
40
LEFT
15
10
30
50
60

Word recognition scores (using the Maryland CNC word list) were 96 percent for the right ear, and 94 percent for the left ear.  The examiner recorded a diagnosis of bilateral sensorineural hearing loss.  Because the Veteran's pure tone thresholds were equal to or greater than 40 decibels at 4000 hertz bilaterally, he meets the VA regulatory criteria for a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2015).

The March 2012 VA examiner also noted a diagnosis of tinnitus.

With regard to whether the Veteran's bilateral hearing loss and tinnitus are related to his active service, the Veteran's DD Form 214 reflects his military occupational specialties all involved aircraft mechanics and fabrication.  In that regard, the Board acknowledges that several types of military occupational specialties involving aircraft are noted in the Duty MOS Noise Exposure Listing in the M21-1 as having a "moderate" to "high" probability of hazardous noise exposure, in which cases the M21-1 provides that exposure to hazardous noise should be conceded.  See M21-1, III.iv.4.B.3.d.  

In addition, the Board acknowledges that the Veteran's service treatment records include Master Workplace Exposure forms, such as dated in October 2000, that show that the Veteran's duties of aircraft repair and/or fabrication involved exposure to noise exceeded certain limits.  A February 2001 record shows the Veteran was afforded "hazardous noise training," and a February 2001 memorandum regarding hearing conservation explained that "failure to wear hearing protection when you are exposed to repeated hazardous noise" may result in permanent and irreversible hearing loss."  

Therefore, in light of the above, the Veteran's exposure to hazardous noise during his active duty, ADT, and IDT service as an aircraft mechanic or in aircraft fabrication is conceded in this case.  The Board adds that acoustic trauma constitutes a type of "injury."

The Veteran's July 1973 enlistment examination report shows pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
0
0
10
10
LEFT
5
5
5
15

A February 2001 service audiological record reflects pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
0
5
10
30
15
LEFT
5
0
20
25
25

Another February 2001 service treatment record shows a provisional diagnosis of noise-induced hearing loss (bilaterally) was recorded.  

An April 2001 letter from a private audiologist, M.N., to the master sergeant of the Veteran's squadron, noted the Veteran's reported history of being an aircraft mechanic with the 128th ARW since 1981 and loud noise exposure therefrom, and that he was also exposed to 70 rounds of rifle and shotgun fire per year.  A related April 2001 audiological report reflects pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
10
15
20
35
25
LEFT
15
10
30
35
40

The report includes a notation of "steady noise exposure."  M.N. opined in his April 2001 letter that the Veteran had very mild high frequency sensorineural hearing loss in a pattern consistent with noise exposure.  

A September 2002 examination report reflects pure tone thresholds were as follows:
 

Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
5
5
10
35
20
LEFT
5
0
20
30
40

The September 2002 examination report shows that "high frequency hearing loss" was diagnosed.

A December 2009 VA examination report (and January 2010 addendum) reflects the Veteran reported he had the same civilian job with the Air National Guard  as he did while on active duty in the Air Force - as an aircraft mechanic supervisor working with sheet metal.  He also reported some recreational deer hunting.  The VA examiner ultimately opined that she was unable to provide an etiological opinion regarding the Veteran's hearing loss without resorting to mere speculation, reasoning that the Veteran had the same duties in service and as a civilian, and that she was essentially unable to parcel out to which the hearing loss was attributable.  The examiner further noted she was unable to provide an etiological opinion regarding the Veteran's tinnitus without resorting to mere speculation for the same reason.

The March 2012 VA examination report reflects the examiner opined that the Veteran's bilateral sensorineural hearing loss is not at least as likely as not related to the Veteran's three periods of active duty, reasoning in part that he was unable to fix any nexus to the active duty periods.  The examiner also reasoned that the Veteran's hearing loss was more likely due to his civilian duties in aircraft maintenance or recreational use of firearms.  Regarding the tinnitus, the examiner opined it was most likely from the same etiology as the Veteran's hearing loss.  As noted above, however, service connection may be granted for injuries, such as acoustic trauma, that were incurred or aggravated by periods of ADT and IDT, and the Veteran's service personnel records show that he served on ADT and/or IDT every year (in aircraft maintenance or fabrication) between 1981 and 2009.  Furthermore, as noted by the prior December 2009 VA examiner, the Veteran apparently had the same duties when serving on active duty, ADT, and IDT (aircraft maintenance or fabrication), as when he served in a civilian capacity with the Air National Guard.  The Board adds that the Veteran testified at the Board hearing that he "shot a lot more rounds" in service than recreationally.  See transcript at 19.

As shown above, the December 2009 VA examiner was unable to opine as to whether the Veteran's hearing loss and tinnitus are attributable to his aircraft mechanic duties in his military versus civilian capacity without resorting to mere speculation.  Regarding the March 2012 VA examination report, that examiner appears to have provided the opinion based on the erroneous assumption that service connection for hearing loss and tinnitus may only be granted for active duty service, and not including the Veteran's periods of ADT/IDT every year between 1981 and 2009.  As explained above, acoustic trauma constitutes an "injury," and service connection may be granted for injuries incurred during periods of ADT and IDT.

Ultimately, hazardous noise exposure has been conceded in this case, including during the Veteran's regular active duty, ADT, and IDT, and the Board finds that, as opined by the December 2009 VA examiner, it is unable to parcel out whether the Veteran's hearing loss and tinnitus are attributable to his duties as a civilian aircraft mechanic and fabricator in the Air National Guard versus his same duties during his periods of active duty, ADT, and IDT.  Therefore, the Board finds the overall evidence to be in relative equipoise as to whether the Veteran's hearing loss and tinnitus are related to his hazardous noise exposure during his periods of active duty and ADT/IDT, and the Board will thus resolve all doubt in the Veteran's favor and grant the claims for service connection for hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also claims that he has a low back condition due to his service.  At the Board hearing, he testified that while serving on his period of active duty between December 1990 and May 1991, he was pushing pallets when his back "went out," and that a fellow airman gave him pain medication.  See hearing transcript at 10.  He testified he has experienced low back pain since service.

The Veteran submitted several recent private treatment records from the Wisconsin Health Center that show he has been followed for, among other things, diagnosed low back pain and lumbar spondylosis.  See, e.g., November 2015 (p. 9 of 35).

The Board acknowledges that the Veteran submitted an October 2009 buddy statement from T--, received in December 2009, in which he reported that he served with the Veteran in support of Operation Desert Storm, and that their duties included filling sand bags, digging out bunkers, moving equipment into the bunkers, building work shelters, and setting up tents.  He wrote that he was assigned to the same tent as the Veteran, and that the Veteran did sustain a back injury during this time.

The January 2010 rating decision that denied the claim noted in part that "a review of your service treatment records does not show any treatment for your back until many years after your deployment in 1990 and 1991."

In that regard, however, the Board notes that the Veteran checked both the "yes" and "no" boxes on his September 1992 report of medical history when asked whether he experienced back pain, albeit the Board acknowledges that this was more than one year after his discharge from his active duty period of service from December 1990 to May 1991.  See Service treatment records, received April 2010 (p.21 of 111).  Also, shortly prior to this period of active duty, he checked a box on a November 1990 occupational health assessment indicating he had experienced back pain, but no back condition was diagnosed or noted on entry into service in December 1990.

The Veteran was not afforded a VA examination relating to his claim.  In light of the Veteran's testimony and the buddy statement he submitted, as well as the evidence of a current low back condition, the Board finds that this matter should be remanded to afford the Veteran a VA examination to address whether his low back condition is related to his active service, particularly his alleged back injury during his service between December 1990 and May 1991.

In addition, the Veteran testified at the Board hearing that he had been receiving shots for his back for at least seven years.  See transcript at 13.  He also testified that he had been treated by up to four family doctors.  Therefore, on remand, the Veteran should be asked to identify specifically all places of private treatment for his low back condition, and any outstanding treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private treatment for his low back condition, including but certainly not limited to private treatment "shots" for his low back, as well as any treatment by a family doctor.  

Then, associate with the claims file all outstanding records of treatment identified by the Veteran.

2.  After the above development has been completed, schedule the Veteran for a VA examination to address the nature and etiology of his low back condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that any low back condition is related to his active service, including his active service from July 1973 to July 1977, December 1990 to May 1991, and September 2001 to October 2001.

Please direct the VA examiner' attention to the Veteran's testimony at the Board hearing regarding injuring his back moving pellets during his active service between December 1990 and May 1991 (VBMS, document labeled Hearing Testimony, receipt date 6/17/2016, pages 9-10);  the December 2009 buddy statement from T-in which he wrote that he served with the Veteran during that period and that the Veteran injured his back (VBMS, document labeled Buddy/Lay Statement, receipt date 12/15/2009); and the September 1992 report of medical history on which the Veteran appeared to have initially checked the "yes" response when asked if he had experienced back pain (albeit this was some time after his active service period between December 1990 and May 1991).  (VBMS, document labeled STR-Medical, receipt date 4/21/2010, page 21 of 111).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


